Citation Nr: 1538788	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO. 06-34 383A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to June 1954.

Effective October 11, 2005 the Veteran is in receipt of a total disability evaluation based on individual unemployability.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2010, July 2011, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). In March 2012, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in December 2011.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran was represented by counsel who withdrew from representation prior to recertification of this matter to the Board. The Veteran is now unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the lumbar spine is manifested by painful limitation of motion, guarding, and listing of the spine. 

2. The Veteran's radiculopathy of the right lower extremity is manifested by mild to moderate pain in the right lower extremity.



CONCLUSIONS OF LAW

1. For the entire rating period, the criteria for a higher initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 and 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (in effect as of September 23, 2002) (2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5237, 5243 (in effect as of September 26, 2003) (2015). 

2. For the entire rating period, the criteria for a disability evaluation of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (in effect as of September 23, 2002) (2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5237, 5243 (in effect as of September 26, 2003) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (the Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in September 2005.

All available relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The RO substantially complied with the Board's March 2012 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO issued statements of the case for the issue of entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy, associated updated VA treatment records for the issue of entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity, and readjudicated the issue of an increased initial rating for the lumbar spine. The RO also granted the Veteran's claim for entitlement to an effective date earlier than July 18, 2005 for the grant of service connection for radiculopathy of the right lower extremity and a TDIU. The RO has complied with the Board's instructions.

38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.




Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Degenerative Disc Disease of the Lumbar Spine

The Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine has been rated as 20 percent disabling, effective July 30, 2001. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended twice. Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS). 67 Fed. Reg. 54,345 (Aug. 22, 2002). Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IVDS. 

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

Prior to September 23, 2002, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 23, 2002, IVDS was evaluated as 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief; and 60 percent disabling when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Diagnostic Code 5295 provided a 10 percent rating for lumbosacral strain with characteristic pain on motion; a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Effective September 23, 2002, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243). The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

The current rating criteria define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003). 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 IVDS. 

Under the current general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. The Formula for Rating IVDS based on incapacitating episodes remains as stated above and was not changed in September 2003. 

The Veteran's service-connected low back disability is evaluated as 20 percent disabling from July 30, 2001, pursuant to DC 5295 then DC 5243.

In April 2000, the Veteran's VA medical examination report showed that the Veteran reported almost constant back pain, sometimes worse than others based upon his activity. At that time, the Veteran did not use any assistive devices. The Veteran reported having a laminectomy in 1964 for L5-S1 disc protrusion. The Veteran reported limited activities such as standing, bending, and lifting, because they tended to increase his pain. The examiner noted that the Veteran experienced painful motion at the extremes, specifically anteflexion to 78 degrees, flexion to 18 degrees, rotation 20 degrees bilaterally, and lateral flexion 8 degrees bilaterally. The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, status post laminectomy L5-S1. 

In June 2010, the Veteran's VA medical examination report showed that the Veteran reported moderate flare-ups weekly, lasting for house and causing pain. The Veteran has decreased motion, stiffness, spasms, and daily lumbar spine pain that burned and throbbed. The pain was moderate and lasted hours. The Veteran's spine was not symmetrical, and his gait was abnormal because he used a cane. The Veteran had bilateral guarding and bilateral pain with motion. The Veteran's spine had listing. His flexion was limited to 70 degrees, his extension was limited to 20 degrees, his lateral rotation was limited to 20 degrees bilaterally, and his lateral flexion was limited to 20 degrees bilaterally. There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion. The examiner noted narrowing of the L4-5 disc space with "vacuum disc phenomenon." The examiner also noted minimal narrowing of the L5-S1 disc space; some sclerotic changes about the end plates, L4-5; some degenerative changes in the lower facets but no evidence of pars defect. The Veteran had anterior and lateral osteophytic spurring, and his pedicles and posterior spinous processes appeared intact. There was calcification to the right of L3 located in the mid abdomen, which may have been within mesenteric lymph nodes or in ingested material. The examiner diagnosed the Veteran with degenerative changes of the lumbar spine, more apparent at L4-5 and atherosclerotic vascular calcifications. 

For the period from July 2001 to September 25, 2003, the Veteran's back disorder does not meet or approximate the criteria for disability rating higher than the 20 percent now assigned. When evaluating the Veteran's lumbar spine based upon limitation of motion, DC 5292, the Veteran's lumbar spine condition is moderate during this time period. The Veteran's VA examination and VA treatment records do not show any recurring attacks during this time period. His examination revealed painful motion at the end of his range of motion. The Veteran's range of motion was only moderately impacted. 

When evaluating the Veteran's lumbar spine as a lumbosacral sprain, DC 5295, the Veteran would also be entitled to a 20 percent disability rating based on the loss of lateral spine motion shown in the Veteran's examination. However, the Veteran did not have listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

The preponderance of the evidence is against a finding supporting a higher rating under applicable diagnostic criteria for the period from September 26, 2003 under the General Rating Formula and DCs 5237 and 5242. The Veteran has muscle guarding and an abnormal gait, which meet or approximate the criteria for a 20 percent disability rating. The Veteran is not entitled to a higher disability rating because he does not have ankylosis and his forward flexion of the thoracolumbar spine is more than 30 degrees. 

Under the current criteria, the Veteran would also not receive a higher evaluation if his lumbar spine were evaluated as IVDS under Diagnostic Code 5293, because the Veteran testified during his hearing that he had never been ordered on bed rest by a physician. And the Veteran would, in either case, be entitled to a 20 percent disability rating for radiculopathy of the right lower extremity. Therefore, this would not have an impact on his combined rating under § 4.25.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Right Lower Extremity

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

The Veteran is assigned a 10 percent evaluation under Diagnostic Code 8520. 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis. A rating of 20 percent is warranted for moderate incomplete paralysis. Moderately severe incomplete paralysis merits a 40 percent rating. A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy. The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just. 38 C.F.R. § 4.6. The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

During the Veteran's June 2000 VA medical examination, the examiner noted that there was no evidence of acute radiculopathy by EMG/NCS. During his July 2007 VA medical examination the Veteran complained of pain radiating to the right leg occasionally with some tingling of the right ball of the foot. During his October 2007 VA medical examination, the examiner opined that the May 2000 electrodiagnosis findings were suggestive of old right S1 radiculopathy. There was no active or acute right lumbosacral radiculopathy or peripheral neuropathy. The examiner further opined that the tingling sensation in the Veteran's right foot could be residual from previous right S1 radiculopathy. The Veteran's June 2010 VA medical examination showed that the Veteran reported radiation of his lower back burning pain to the right leg and foot. 

A February 2002 private treatment record from Dr. A.C. noted that the Veteran's senses were without deficit throughout the lower extremity. A January 2007 private treatment record from C.O.G. diagnosed the Veteran with probable radiculopathy. A February 2007 private treatment record from C.O.G. noted that the Veteran complained of right lower extremity and right foot pain with tingling of his right foot. The tingling was constant. The physician's impression was that the Veteran had right lower extremity radiculopathy. Again, in an April 2007 private treatment record from C.O.G. the Veteran complained of numbness and tingling in his right foot. A November 2007 private treatment record from R.M.C. showed that the Veteran reported no pain referral into his lower extremities. He reported occasional tingling to his left great toe at night. 

A December 2007 VA treatment record showed that the Veteran had a burning, tingling sensation to the ball of his right foot. The Veteran reported pain all throughout the day. The Veteran reported walking on a treadmill and lifting weights. The Veteran was provided with orthotics.

During the pendency of the appeal, the Veteran's radiculopathy of the right lower extremity has been described in terms which vary widely, but primarily is manifested as mild-moderate pain and tingling. The Board concludes that while the Veteran's symptoms clearly meet the criteria for a 10 percent evaluation, he has also demonstrated symptoms that, with the benefit of the doubt in his favor, support a 20 percent rating for the appellate period. 

The evidence, however, also reveals the Veteran's symptoms do not rise to the criteria for a 40 percent rating. The evidence fails to approximate findings showing that the Veteran's lower extremity disability is manifested by moderately severe incomplete paralysis. Accordingly, the preponderance of the evidence is against the assignment of a 40 percent evaluation.

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity. 

A comparison of the Veteran's current degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's degenerative disc disease of the lumbar spine is manifested by painful limitation of motion, guarding, and listing of the spine. The Veteran's radiculopathy of the right lower extremity is manifested by mild to moderate pain in the right lower extremity. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorders and referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied. 

An initial disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


